Per Curiam.

R.C. 4123.522 provides:
“The employee, employer and their respective representatives shall be entitled to written notice of any hearing, determination, order, award or decision under the provisions of Chapter 4123 of the Revised Code.
“If any person to whom a notice is mailed shall fail to receive such notice and the industrial commission, upon hearing, shall determine that such failure was due to cause beyond the control, and without the fault or neglect of such person or his representative and that such person or his representative did not have actual knowledge of the import of the information contained in such notice, such person may take the action afforded to such person within twenty days after the receipt of such notice of such determination of the industrial commission. Delivery of such notice to the address of such person or his representative shall be prima facie evidence of receipt of such notice by such person.”
The court of appeals determined that timely receipt of notice by Gates, McDonald precluded the employer from entitlement to relief under R.C. 4123.522. In deciding this issue the court of appeals interpreted R.C. 4123.522 as requiring a determination “that neither the person to whom the notice was addressed nor his representative had actual knowledge of the information contained in the notice.” However, the relevant portion of R.C. 4123.522 states that “* * * such person or his representative did not have actual knowledge of the import of the information contained in such notice. * * *” (Emphasis added.) The omission of this word in the court’s statement of the statutory requirements presents a significant change in meaning. While it is clear that Gates, McDonald had actual knowledge of the information contained in the notice, there is a question as to whether a non-attorney can be held responsible for actual knowledge of the import of that information.
In this case, the “import” or significance of the order for the employer was that its appeal to the board of review had been denied and the time for further appeal had begun to run. Had the employer’s representative been an attorney, notice received by the attorney would have been imputed to the client. Raible v. Raydel (1954), 162 Ohio St. 25, 29-30 [53 O.O. 458]; Lutz v. Evatt (1945), 144 Ohio St. 635, 636 [30 O.O. 223]. This rule is derived from *60the general agency principle that “ ‘* * * the principal is chargeable with and bound by the knowledge of or notice to his agent received by the agent in due course of his employment, with reference to matters to which his authority extends * * *.’ ” Raible v. Raydel, supra, at 29.
Appearances and practice before the Industrial Commission constitute the practice of law. Goodman v. Beall (1936), 130 Ohio St. 427 [5 O.O. 52]; In re Unauthorized Practice of Law (1963), 175 Ohio St. 149 [23 O.O.3d 445]. Gates, McDonald is not authorized to practice law, and, thus, is not authorized to advise its clients of the legal ramifications of commission orders. For this reason, wé find that the “import” of the order was beyond the scope of Gates, McDonald’s authority, and that the notice received by it cannot be imputed to the employer.
At this juncture, relator argues that the status of Gates, McDonald is irrelevant because the employer received actual notice of the order by April 13, 1980, and its appeal time should have run from that date. It is fundamental, however, that in order for notice to be effective, it “ ‘must be granted at a meaningful time and in a meaningful manner.’ Armstrong v. Manzo [1965], 380 U.S. 545, 552.” Fuentes v. Shevin (1972), 407 U.S. 67, 80. While it is correct that the time for appeal does not begin to run until receipt of notice of the order (R.C. 4123.516), in this case the employer did not receive a copy of the order until April 13, 1980, at the latest. By this time, the other parties had known of the order for over two months and had acted accordingly. For this reason, we find that the notice received by the employer on April 13, 1980 was not made at a “meaningful time.” Moreover, the position urged by relator would penalize the employer for pursuing a statutorily provided remedy. R.C. 4123.522 addresses the exact situation presented in this case, and the employer’s decision to seek relief under the statute was warranted.
In her cross-appeal, relator argues that R.C. 4123.522 constitutes an unreasonable delegation of legislative authority because it provides no time limit within which a party may seek relief thereunder. This argument is without merit.. The lack of specific standards in a law conferring discretion upon an administrative agency does not amount to an unlawful delegation of legislative authority if such standards would defeat the legislative object sought to be accomplished. Blue Cross v. Ratchford (1980), 64 Ohio St. 2d 256, 260 [18 O.O.3d 450]; Blue Cross v. Jump (1980), 61 Ohio St. 2d 246, 252 [15 O.O.3d 257]. The very nature of relief afforded by R.C. 4123.522 precludes the imposition of a fixed time limit. In situations where it is alleged that notice was not received, the issue of timeliness requires an independent determination in each case depending on the circumstances.
We cannot find the employer’s motion for relief under R.C. 4123.522 untimely inasmuch as it was filed within thirty days from receipt of the order.
For the foregoing reasons, the commission did not abuse its discretion in granting the employer’s motion for relief under R.C. 4123.522. Accordingly, the judgment of the court of appeals is reversed and the writ is denied.

Judgment reversed.

*61Celebrezze, C.J., Sweeney, Locher, C. Brown and J. P. Celebrezze, JJ., concur.
W. Brown and Holmes, JJ., dissent.